Newton, J.
In this proceeding appellant seeks an increase in an award for child support. The case was appealed heretofore and determined July 6, 1973. See Bliven v. Bliven, 190 Neb. 492, 209 N. W. 2d 168. The trial court found that there had not been a change in circumstances justifying a modification of the original decree and denied appellant’s application. We affirm the judgment of the District Court.
The record discloses that appellant is a school teacher and has received annual increases in salary. Appellee remains a farmer operating on leased land. The case was tried in 1972 and appellee underestimated his income for that year which proved to be $7,936.90. His 1973 income was $8,351.41 and he estimates that, due to the drought, his 1974 income will be minimal. Appellant’s .1973 income was $7,859. Her pay was increased $700 for the 1974-75 school year. The original award for child support was $75 per month for each of two children. In addition appellant received alimony of $10,000, $6,000 of which was payable in 10 annual installments.
“A judgment for child support may be modified only upon a showing of facts or circumstances which have occurred since the judgment was entered. The judgment is res judicata as to all matters existing at the time it was rendered.” Gray v. Gray, 192 Neb. 392, 220 N. W. 2d 542.
It does not appear that any material change in cir*227cumstances has occurred and the judgment of the District Court is affirmed.
Affirmed.